 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDBuilding and Construction Trades Council of FonddufLacCounty;Local#126,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America; Local#32, Bricklayers,Masons and Plasterers Interna-tional Union of America;Local#1086,Interna-tionalHod Carriers, Building and CommonLaborers Union of America;Local#782, UnitedBrotherhood of Carpenters and Joiners of Amer-ica; Local#501, United Association of Journeymenand Apprentices of the Plumbing and Pipe FittingIndustry of the United States and Canada; andLocal#362, Sheet Metal Workers' InternationalAssociationandRoger W. Peters ConstructionCo., Inc.Building and Construction Trades Council of Fonddu Lac County,Local#126, International Broth-erhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America;Local#32, Bricklayers,Masons and Plasterers International Union ofAmerica; Local#1086,International Hod Car-riers,Building and Common Laborers Unionof America;Local#782, United Brotherhood ofCarpenters and Joiners of America;Local #501,UnitedAssociationofJourneymen and Ap-prenticesof the Plumbing and Pipe FittingIndustry of the United States and Canada;Local#362, Sheet Metal Workers' InternationalAssociation;Local#139, InternationalUnionofOperatingEngineers;Local#494, Inter-nationalBrotherhood of ElectricalWorkers;Local#204,Operative Plasterers and CementMasons International Association of the UnitedStates and Canada;Local#314, United Brother-hood of Carpenters and Joiners of AmericaandElmer R.Fenton,BuilderBuilding and Construction Trades Council of Fonddu Lac County;Local#126, International Brother-hood of Teamsters, Chauffeurs,Warehousemenand Helpers of America;Local #32, Bricklayers,Masons and Plasterers International Union ofAmerica; Local#1086,InternationalHod Car-riers, Building and Common Laborers Union,ofAmerica;Local#782, United Brotherhood of Car-penters and Joiners of America;Local#501,UnitedAssociationofJourneymen and Ap-prentices of the Plumbing and Pipe Fitting Indus-try of the United States and Canada; Local #362,SheetMetal Workers'International Association;'The General Counsel has excepted to the Trial Examiner's findingthat the Unions did not violate Section 8(b)(4)(B) of the Act by handbillingat Berger's stores because such activity was protected by Section 8(c)thereof,and to his failure to find that various threats to certain neutral em-ployersand employees constitute additional violations of Section8(b)(4)(i)and (ii)(B). Inasmuch as the record clearly demonstrates that theUnions engaged in numerous 8(b)(4)(B) violations,we deem it unneces-sary to pass upon those issues which are merely cumulative and which, inany event,could not materially affect the scope of our Order herein.2The Trial Examiner inadvertently found that Schommer and McEvoyLocal#139, International Union of Operating En-gineers;Local #494, International Brotherhood ofElectricalWorkersandElmer R.Fenton,Builder.Cases 30-CC-57, 30-CP-18, 30-CC-61, and30-CP-19November 30,1967DECISION AND ORDERBY MEMBERS BROWN,JENKINS, AND ZAGORIAOn July 12, 1967, Trial Examiner Frederick U.Reel issued his Decision in the above-entitledproceeding, finding that the Respondents had en-gaged in and were engaging in certain unfair laborpractices and recommending that they cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the General Counsel, the Charg-ing Parties, and the Respondents filed exceptions tothe Trial Examiner's Decision together with sup-porting briefs, and the Charging Parties filed an an-swering brief to the exceptions and brief filed by theRespondents.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings,' conclusions, and recommenda-tions of the Trial Examiner, except as modifiedbelow.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner as modifiedbelow and hereby orders that the Respondents,Building and Construction Trades Council of Fonddu Lac County; Local # 126, International Brother-hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America; Local #32, Bricklayers,attendeda meeting at the union hall on the eveningof March 13, 1967,when, instead,the meeting was held on the morningof March 14, 1967,that Earl Morgen,a member ofBricklayers Local#32, was a member ofHod Carriers Local #1086;and that thefirst letter,under sectionII, A, 2,of the TrialExaminer's Decision and which was sent to Joseph Berger,Sr., on February 2, 1967,was sent to Berger onMarch 29, 1967. Indiscussingthe secondary boycott aspectsof the Peters' case, the Trial Ex-aminer also inadvertentlyreferredto Section 8(b)(7) insteadof 8(b)(4) asthe pertinent section ofthe Act involved.168 NLRB No. 81 BLDG.AND CONSTR.TRADESCOUNCIL OF FOND DU LAC COUNTYMasons and Plasterers International Union ofAmerica; Local #1086, International Hod Car-riers,Building and Common Laborers Union ofAmerica; Local #782, United Brotherhood of Car-penters and Joiners of America; Local #501,UnitedAssociationof Journeymen and Ap-prentices of the Plumbing and Pipe Fitting Industryof the United States and Canada; Local #362,SheetMetalWorkers' International Association;Local #139, International Union of Operating En-gineers;Local #494, International Brotherhood ofElectricalWorkers;Local#204,OperativePlasterers and Cement Masons International As-sociation of the United States and Canada; andLocal #314, United Brotherhood of Carpentersand Joiners of America, their agents, officers, andrepresentatives, shall take the action set forth in theTrialExaminer'sRecommended Order, as somodified:1.Amend section B, 2, of the Trial Examiner'sRecommended Order by lettering the paragraph setforth therein as (a), and by adding the followingparagraphs lettered (b) and (c):"(b)Post at its offices and union halls in Madis-on, Wisconsin, copies of the attached notice marked"Appendix." Copies of said notice, on forms pro-vided by the Regional Director for Region 30, afterbeing duly signed by authorized representatives oftheRespondents, shall be posted by them im-mediately upon receipt thereof, and be maintainedby them for 60 consecutive days thereafter,in con-spicuous places, including all other places wherenoticestomembers are customarily posted.Reasonable steps shall be taken by Respondents toinsurethat said notices are not altered, defaced, orcovered by any other material."(c)Notify the Regional Director for Region 30,inwriting,within 10 days from the date of thisOrder,what steps have been taken to complyherewith."2.Amend the first paragraph of the Appendix,which paragraph is located immediately under theword "NOTICE" to read:"TO ALL MEMBERS OF THE BUILDING ANDCONSTRUCTION TRADES COUNCIL OF FONDDU LAC COUNTY, AND TO ALLMEMBERS OFITS CONSTITUENT LOCALS, AND TO ALL MEM-BERSOF LOCAL #204, OPERATIVE PLASTERERSAND CEMENT MASONS INTERNATIONAL AS-SOCIATION OF THE UNITED STATES ANDCANADA,ANDLOCAL#314,UNITEDBROTHERHOOD OF CARPENTERS AND JOINERSOF AMERICA."3.Amend the Appendix by adding thereto thenamesof Respondents Local #204, OperativePlasterers, and Cement Masons International As-sociation of the United States and Canada, andLocal #314, United Brotherhood of Carpentersand Joiners of America, and by providing ap-propriate places for the date, signature, and title oftheir authorized representatives.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE607FREDERICK U. REEL, Trial Examiner: These cases,consolidated for hearing by order of the RegionalDirector, and heard at Fond du Lac, Wisconsin, on May1and 2, 1967,1 pursuant to charges filed the precedingMarch 7,22,24, and April 3, and complaints issued April14, present questions as to whether certain picketing bythe Respondents at construction sites violated Section8(b)(4)(i)and (ii)(B) and 8(b)(7)(C) of the Act, andwhether certain picketing and handbilling at retail storesowned by the developer of one of the construction pro-jects violated those sections.Upon the entire record, including my observation ofthe witnesses, and after due consideration of the ablebriefs filed by each of the parties, I make the following:FINDINGS OF FACT1.THE BOARD'S JURISDICTIONThe Charging Parties are engaged in Fond du Lac asconstruction contractors, and each of them annually usesgoods and materials of extra-State origin valued in excessof $50,000. The pleadings establish, and I find, that eachof the Charging Parties is engaged "in commerce" or inan industry "affecting commerce" within the meaning ofSection 2(6) and (7) of the Act. The pleadings furtherestablish, and I find, that each of the Respondents, hereinsometimes collectively called the Union, is a labor or-ganization within the meaning of Section 2(5) of the Act.II.THE UNFAIR LABOR PRACTICESA. The Fenton Case1.Picketing at the Forest Manor projectThe Berger family of Fond du Lac, owners and opera-tors of retail stores in Fond du Lac and Appleton,Wisconsin, also owned half the stock in Forest Manor,Inc., a corporation which was erecting private homes forsale oncertain land it owned in what is known as theForest Manor housing project. As general contractor forthis construction, Forest Manor, Inc., had engaged oneElmer R. Fenton, a building contractor whose own em-ployees were carpenters or laborers, and who subcon-tracted the other construction work to other employers.Fenton's employees were not represented by any labororganization, but the employees of the subcontractorswere represented by the labor organization appropriate tothe craft involved. These several labororganizations,Respondents here, were all members of the RespondentBuilding andConstruction Trades Council, as was Local782 of the Carpenters, likewise a Respondent here.On March 13, about 8 months after construction gotunder way, pickets appeared on the street at the entranceto the project, carryinga signwhich read on one side:"Employees of Elmer R. Fenton receive substandardwages and benefits. Fond du Lac Building and Construc-tion Trades," and on the other: "Our only dispute is withthe substandard wages and benefits paid by Elmer R.Fenton.Fond du Lac Building and ConstructionIAll datesherein referto the year 1967 608DECISIONSOF NATIONALLABOR RELATIONS BOARDTrades." Fenton's own employees continued to work, butfrom March 13 through March 16 the employees of thesubcontractors did not cross the picket line.Severaldaysbefore the picketing commenced,Leonard Gyr, one of the subcontractors, heard rumorsthat the Union planned to picket. He went to the unionhallwhere he spoke to union representatives "Red"McEvoy and Sharkey. Gyr's testimony continues:A. I had asked them if they were going to put thepicket line up there, that Mr. Fenton had called meand I had some work to do, and that I would like totake it, and go down and do this work, and I wantedto know if the sign was going to go up, or if it wasn'tgoing to go up, and he said -Q.Who said?A.Mr. McEvoy.Q.All right, what'd he say?A.He said the office girl was typing the letter thatthey were going to send to Mr. Fenton, and that thesign was going to go up Monday morning at eighto'clock, and I asked him, I told him that I had a cou-ple of basements to dig, and I was wondering if itwould be okay to go in and dig them.Q.What did he say?A.He said, "Well, thesign isn't going to go upuntilMonday morning," he said, "if you're out ofthere by Mondaymorning," he said,"Go ahead."On the day the picketing began Louis Schommer,another subcontractor, met McEvoy while the latter waspicketing the job. Schommer testified with respect to thisconversation as follows:Well, I asked why this project was being picketed,and not the others, and Red says, "This is a big pro-ject, we've gotta start somewhere." I said, "Well, ifyou're going to organize ther.i you should organizethem all." Red says, "That's our intent and this is thebeginning."Schommer and McEvoy arranged for a meeting at theunion hall that night at which Schommer, another subcon-tractor, and the Union could discuss the problem. At thismeeting, again quoting Schommer,A. Well, first of all Red said we were there to see-that'sRed McEvoy, we were there to see whetheror not we could go in and do our work, and ofcourse-Q. By "we" you mean the subcontractors?A. The contractors, subcontractors on the Fentonproject. I said the same thing, as to whether we couldgo in and do our work, because we had a number ofhomes that were not completed, they were partiallyfinished, and some started, and in order to get ourmoney, of course, we'd have to finish these jobs.Q. That's what you said, you and Mr. McEvoy?A. That's what I said, yes.Q.Did anyone made a response to that?A.Well, Mr. Sharkey says, "If we let you go in onthis project, the Peters project, the Old Bus Barn onSouth Main, we'd have to let the plumbers go in onthat project, and finish that job," so then Mr. John-son says, "Well, I for one will not pull the picketsign."Q.Was there anydiscussionof the picket beforethat? When you asked if you could go in to completethe work, did anyone talk about the picketing in replyto that?A. I may have asked why the project was beingpicketed.Q.Didyou get an answer?A.Yes,Idid.One of the business agents -said,"It's a big project and we have to start somewhere,and we might as well start here."***Q.Do you recall anything else being said duringthis meeting?A.Well, Mr. McEvoy mentioned again about theSouth Main project.Q. That's the Old Bus Barn?A. The Old Bus Barn.Q.What did he say about it?A.Mr. McEvoy says, "We allowed the cementworkers there and it gave Peters three more weeks,"and Mr. LaShay says, "We're not going to do thatagain, we're not going to do that again, we were goodto Leo Geis and all we got was a kick in the ass forit.,,Q.Who's Leo Geis?A. Leo Geis is a cement firm, I don't know-Q.You mean a Redi-Mixed firm?A.Redi-Mixed, yes, I believe so,Q.Do you recall anything else being said duringthis meeting?A.Nothing other than the intent was to organizethis thing.Q.Who said that?A.Mr. Sharkey says, "If we are going to or-ganize, the sign muststay up."Gyr,who also attended the morning meeting, cor-roborated Schommer and added the following detail:A.Mr. Schommer had did most of the talkingthere, and Mr. Johnson asked him if we wanted thosepeople to pull down the picket signs, or we wanted tofinish the job, and Mr. Schommer told him, no, thatwe didn't expect them to pull the signs down, all wewanted to do was go back in and finish our work, andthey could leave the sign out front. And they said no.Q.Who said?A.Well, I believe it was Mr. Johnson.Q.Was it one of the business agents?A. It was one of the business agents that said, no,that wouldn't serve their purpose for the sign beingthere, then.*****Q.Do yourecall any discussion about Peters'heating contractor?A. Theheating contractor?Q.Yes.A. Gee,no, the only thing that comes back there isMr. Sharkey stating that if they let us go in and workbehind the sign on the Fenton project,that theplumber for the Peters project would get very sore,and want to go in and work on the Peters projectthen.On March 17 Gyr and the other subcontractors andtheir employees resumed work on the project. Gyrtestified thatMcEvoy saw him at work at the site and thefollowing conversation ensued:A.Well, he asked me, he says, "How come1 BLDG. AND CONSTR. TRADES COUNCIL OF FOND DU LAC COUNTY609you're working here today, Len?" And I told him Ididn't really think what the union was doing wasright, and I had decided that I would take and comeback to work.Q.What did he say?A.Well, he said that he had hoped it wouldn't getto that stage of the game, and that they were hopingfor meetings with Mr. Fenton, but they didn't comeoff, and he said, "Gee, they're on my back to workand organize all the time, and I've got to startsomeplace," he said, "and this is a good site projectand we thought we might just as well start here."Later that day UnionBusinessAgents Sharkey and Shawfound Gyr at work on another job and threatened to finehim for crossing the picketline atthe Fenton project.Also on March 17 Clarence Shingen, an employee ofa local sand and gravel company, was delivering concreteto the project. As he arrived, McEvoy drove up behindhim. McEvoy asked Schingen, "Are you going to deliverthis load?" and, when Schingen answered in the affirma-tive,McEvoy inquired whether Schingen had permissionto do so. Schingen replied that he had.The' concrete work on the project was subcontracted toThree C Construction Company of Madison, Wisconsin,a sole proprietorship owned by one Melvin Breunig, whoemployed one Henry Johnson as a working supervisor onthe project. On March 7 Union Business Agents LaShayand McEvoy approached Johnson and his son, likewisean employee of Three C, while they were at work, and,after ascertaining that Johnson was a union member, toldhim they were starting to picket the job the next day (thepicketing actually started the following week) and that heshould so inform his employer so Johnson would not havetomake a fruitless trip from Madison. On March 14,Breunigvisited the projectand when helefthe wasstopped by the picket, LaShay, who asked why Breunighad gone in. Breunig replied that he had not seen thepicket and that he had done no work. LaShay replied thatBreunig should not have crossed the picket line. OnMarch 20,' after work had been resumed at the project,Breunig received a telephone call from John Faust, therepresentative of Respondent Local 314, the CarpentersUnion in Madison. Faust told Breunig that LaShay hadadvised Faust that Breunig's employees were crossingthe picket "line. Breunig called LaShay, who also statedthat Breunig's men should not cross the line. Then Breu-nig learned from his foreman, Johnson, that the other sub-contractors were back at work, and Breunig so advisedFaust, when the latter called on March 21. Faust repliedthat according to his information Breunig was the onlysubcontractor at work, and threatened to start actionagainst Breunig if the men continued work. At that pointone Cleveland, the agent of Respondent Local 204 of thePlasterers and Cement Masons in Madison, told Breunigthat Johnson would be fined $100 a day if he continued towork.On March 21 Johnson obtained some concrete fromRedi-Mixed Concrete which was delivered to the jobsiteby a truckdriver, James Emerich, who arrived "at quittingtime" shortly after the picket left. While Emerich waspouring the concrete, Don Wetzel, business agent of theFond du Lac Teamsters Local, took pictures of Emerichand the truck. Wetzel asked Emerich, "Is it worth it?"2.Picketing and handbilling at the Berger storesAs noted above, the Berger family, coowner of the pro-ject on which Fenton was engaged as general contractor,also owned several retail stores. In February the Unionwrote Joseph Berger, Sr., the head of the family, advisingof the Union's intention to picket to publicize its com-plaint that Fenton paid substandard wages. A conferenceensued between the Bergers and their counsel on the onehand and representatives of the Union on the other. Atthismeeting counsel for the Bergers repeatedly askedMcEvoy what the latter wanted the Bergers to do, and oneach occasion McEvoy replied: "You know."On March 29 the Union wrote the senior Berger thefollowing letter:Dear Sir:We have been informed that you have let a con-tract to: Elmer R. Fenton Builders, General Con-tractor;CentralHeating Sheet Metal Company,Heating Contractor; and Roy Schaefer,PaintingContractor.We have investigated the wages, hoursand workingconditionsunder which the employeesworking for these companies are employed andfound that they are substantially inferior to thosewhich prevail in this area.These substandard conditions adversely affect theother employees working in this industry becausethey tend to depress and undermine wages andbenefits which have been negotiated in this area.Accordingly, this organization intends to informthe public and the citizens in the Fond du Lac areaby the means of peaceful picketing and other formsof publicity that you have let a contract to contrac-torswhose employees receive substandard wagesand benefits.Our pickets have been given written instructions,a copy of which is enclosed for your convenience. Ifyou observe any violation of these instructions,please report them immediately to theundersignedand they will be corrected.Very truly yours,/s/Eugene F. McEvoyEugene F. McEvoy, Bus.AgentFOND DU LAC BUILD-ING &CONSTRUCTIONTRADES COUNCILPursuant to that notice the Union picketed various of theBerger stores for several hours on successive Fridaysfrom March 31 through April 28(the Friday precedingthe opening of the hearing on May 1). The pickets carriedsigns which read on one side "Please do not patronize thisstore" and on the other "Read our handbill, please." Bothsideswere signed:"FOND DU LACBUILDINGTRADESCOUNCIL." The handbill read as follows:Dear Customer:Joseph Berger, who owns and operates this store, ispresently building a housing project located at ForestManor, Fond du Lac, Wisconsin. His general con-tractor is Elmer R. Fenton. Employees of Fentonreceive substandard wages and benefits.No doubt this is financially rewarding to Mr. Berger,but it has a depressing effect upon the earnings op- 610DECISIONSOF NATIONAL LABOR RELATIONS BOARDportunities of building tradesmen employed in theFond du Lac area.Please do not patronize this store operated by Mr.Berger and join with us in an effort to protect thewages and employment opportunities for Fond duLac tradesmen.FOND DU LAC BUILD-ING ANDCONSTRUCTIONTRADES3.Concluding findings as to the Fenton caseSection 8(b)(7)(C) of the Act forbids picketing for morethan 30 days for a recognitional or organizational objectunless a representation petition has been filed. The soleissue on this aspect of the case is whether the evidenceestablishes that one of the Union's objects in picketingFenton was to obtain recognition, or to organize his em-ployees, for the other elements of the alleged violation areestablished beyond contest. The Union contends that itsobject in picketing was not for recognition or organizationbut to publicize Fenton's nonunion wage scale. It seekstominimize the evidence, quoted above, showing thatvarious business agents expressed to various subcontrac-tors the view that the Union's ultimate object was to or-ganize all the house builders in the area and that this largeproject was a good place to start. This, the Union argues,was simply a generalized expression of a pious hope or ofa "vague desire." I cannot agree that categorical admis-sions of an illegal objective can be so lightly dismissed.The record fully establishes that an object of the picketingwas to force Fenton to recognize the Union, and thepicketing therefore violated Section 8(b)(7)(C). TheUnion's reliance onSmitley v. N.L.R.B.,327 F.2d 351(C.A. 9), better known as theCrown Cafeteriacase, ismisplaced, for that decision turned on the proviso to Sec-tion 8(b)(7)(C), and that proviso is inapplicable here asthe picketing here, unlike that inCrown Cafeteria,hadthe effect of inducing employees not to perform services.The picketing at the Berger stores, involving as it didsigns asking the public not to patronize, was so patentlyan attempt to involve the neutral Bergers in the con-troversy between Fenton and the Union as to lead evenunioncounsel to concede in his brief that "this sign mayhave involved a technical violation" of Section8(b)(4)(ii)(B).The threat to picket the Berger storeslikewise violated that section.General Counsel also argues that the handbills standingalone would violate Section 8(b)(4). I would agree withGeneral Counsel, and disagree with the Union, insofar asthe latter seeks to sustain the handbilling underN.L.R.B.v.Servette, Inc.,377 U.S. 46, for unlike the situationthere, this handbilling does not qualify for the "publicityproviso" to Section 8(b)(4). Even if it be said that Fentonis a "producer" of houses and the Bergers were "distribu-tors" thereof, within the language of the proviso, the "dis-tribution" is not engaged in at the retail stores, and thepurpose of the proviso, as demonstrated in the last clausethereof as well as in its general -import, is to permit"secondary" appeals at the place where the disfavored ar-ticles are distributed. But, quite apart from the "publicityproviso," the handbills give rise to serious questions ofstatutory construction and constitutional limitations. Thehandbills are reasoned appeals to customers not topatronize, and hence do not call for any action whichCongress has found illegal.N,L.R.B. v. InternationalAs-sociation of Machinists, Lodge 942, AFL [Alloy Mfg.Co.], 263 F.2d 796, 799-800 (C.A. 9). As the court therenoted, the Supreme Court while permitting regulation ofpicketing has made it clear that "distribution of circulars"and "appeals by printed word" stand on a different foot-ing from picketing.Hughes v. Superior Court,339 U.S.460, 465. 1 find the handbilling in this case to be a per-missible expression of views, argument, and opinionunder Section 8(c) of the Act, a result I reach to avoid theserious constitutional question which would be raised ifthe statute reached these handbills. Cf.American Federa-tion of Television and Radio Artists, San Francisco Lo-cal,etc.(GreatWestern Broadcasting Corporation,d/bla KXTV),150 NLRB 467, 472, footnote 14.The picketing at the project is also assailed as violatingSection 8(b)(4)(i) and (ii)(B), General Counsel urging thatthe Union's ostensible compliance with the well-knownMoore Dry Docktests, 92 NLRB 547, should not be per-mitted to obscure the other evidence establishing theUnion's intent to enmesh neutral employers and their em-ployees.Here, as in other cases of "common situs"picketing, the Union undoubtedly hoped and expectedthat employees of neutrals would respect the picket line,but the question is whether it engaged in actions orthreats designed to accomplish this objective, or confineditself to conduct which can be fairly construed as aimedonly at the primary employer, Fenton.The evidence summarized above contains numerousexamples of conduct which might conceivably be termedambiguous, rather than conclusively establishing theUnion's illegal object.But the threat to penalizeSchommer's employees if they went to work, the reproofto Breunig that he should have obtained permission toenter the picketed project, the threat to fine Gyr forcrossing the picket line, the threat to start action againstBreunig and to fine Johnson for working behind the picketline, and the photographing of Emerich for no discerniblereason other than that he was at work on the project, alldemonstrate that, notwithstanding the literal compliancewithMoore Dry Dock,an object of the Union's picketingwas to force the subcontractors to stop doing businesswithFenton.Cf.I.B.E.W.,LocalUnionNo. 11,AFL-CIO [L. G. Electric Contractors],154 NLRB766. Indeed, the Union in its brief does not even discussthe threats to fine except to argue generally that appealsto the subcontractors are protected under theServettecase, 377 U.S. at 51, and that the work of the subcontrac-tors was so intimately coordinated with that of the prima-ry employer as to make the entire construction project asingle primary target. TheServettedecision, however,turns on the absence of threats, coercion, and restraint,which are present here. As to what the Union calls the"intimate coordination" or "working integration" of theemployees on the project, this is nothing more than theusual interrelationship which exists on a constructionproject and the Board and the courts have not regardedthis as establishing the legality of the picketing if othercircumstances establish that the secondary effects werenot merely incidental, but were a real objective of thepicketing. See, e.g.,N.L.R.B. v. Local Union No. 55, andCarpenters' District Council of Denver and Vicinity, etc.[Professional and Business Men's Life Insurance Co.],218 F.2d 226 (C.A. 10);John A. Piezonki, d/b/a StoverSteel Service v. N.L.R.B.,219 F.2d 879 (C. A. 4).I therefore find that, while the picketing ostensibly BLDG. AND CONSTR. TRADES COUNCIL OF FOND DU LAC COUNTY611complied withMoore Dry Dockstandards, the recordestablishes that the Union threatened and coerced neutralemployers and their employees to respect the picket line,thus demonstrating that the picketing was tainted by an il-legal objective. Consequently both the threats and thepicketing violated Section 8(b)(4)(i) and (ii)(B).B.The Peters CaseRoger W. Peters Construction Company, Inc., hereincalled Peters, was general contractor on a project whichcommenced on or about February 1, 1967, for theremodeling of the "Old Bus Barn." Peters employed car-penters, painters, tile setters, and laborers and subcon-tracted the other work. The Peters employees were non-union, but those of the subcontractors were representedby the Fond du Lac locals for their respective trades. Asin the Fenton matter, the Union picketed the project,from February 28, 1967, through the opening of thehearing on May 1, with signs which comported withtheMoore Dry Dockstandards, alleging that Peterspaid substandard wages.As in the Fenton case, the evidence in the record com-pels a finding that the Union's real objective was or-ganizational and recognitional. The day before picketingbegan, Union Agent McEvoy telephone Robert Schuett,a prospective tenant of the premises, to urge him to putpressure on Peters because Peters was not a union con-tractor.On March 2, McEvoy told Earl Morgen, one ofthe subcontractors on the project, that the job was beingpicketed "because Peters was non-union," and that theUnion's "objective this summer would be to organize thehouse contractors." LaShay repeated these views toMorgen on March 6, and both McEvoy and LaShay toldemployee Julka on March 10 that "if Peters was going todo commercial work, he'd either have to get subcontrac-tors that are union or become a union member himself."I find, therefore, that the picketing of Peters violated Sec-tion 8(b)(7)(C) of the Act.As in the Fenton matter, the question whether thepicketing of Peters violated Section 8(b)(7) turns onwhether the evidence establishes an illegal secondary ob-jective, notwithstanding the Union's nominal compliancewith theMoore Dry Dockstandards.Much of theevidence relied on by General Counsel and the ChargingParty falls far short of establishing any unlawful actionsor threats, and shows only the normal hopes and expecta-tions attendant on common situs picketing. Cf.SeafarersInternational Union, etc. [Salt Dome Production Co.] v.N.L.R.B.,265 F.2d 585, 592 (C.A.D.C.). Thus a state-ment by the business agent of the Plumbers Union to theplumbing contractor that the Union "didn't want" thecontractor and his employees to do the work on thePeters job does not establish a violation, nor does the factthat a member of the Teamsters Union crossed the picketline only after receiving permission from his Union andfrom the Building Trades Council. Similarly the fact thatseveral union,business agents later expressed regret overhaving temporarily stopped the picketing when the Team-sters representative made his delivery establishes nothingmore than the general understanding that common situspicketing has secondary effects, and that the picketingunion hopes and expects such effects will ensue.The testimony of the sheet metal subcontractor, MarkPittl, however, sheds more light on whether the apparentcompliance withMoore Dry Dockstandards masked anillegal object. Pittl, onMarch 13, telephoned the unionhall in an effort to learn from Wallace Johnson, businessagent of the Sheet Metal Workers' Union, whether Pittl'semployees, who were members of that Union, could workon the Peters job. In Johnson's absence, Pittl spoke toLaShay, who is president of the Building Trades Councilas well as business agent of the Laborers Union. Pittltestified to the conversation as follows:A. I asked Mr. LaShay what was going on downat the Bus Barn.Q.What did he reply to your question?A.He said there was a picket there. I wanted toknow if we could work, and he told me that hecouldn't say, because this would be up to WallyJohnson, and he mentioned that Peters and Morgenhad filed papers, and he also said if it was in his Lo-cal, if any of his men worked he'd have them up be-fore the Executive Board. What he meant by that Idon't know.Q.Was this in answer to your question as towhether your men could go behind the picket line towork?A.He told me he couldn't answer that question,I'd have to talk to Wally.Later Pittl talked to Johnson, and put the issue up to him.To quote Pittl:I asked Wally what was going on, I said, "There'sa picket up there," and I wanted to know if we couldwork there or we couldn't, if we'd be fined or not,and I asked him if the men would be fined or theywouldn't be fined. I says, "We've got work to per-form there."He told me he couldn't answer that question, so Irequested a letter from Wally stating our men couldwork or they couldn't work without being fined. Hetold me he couldn't give me a letter like this, becausehe would be sticking his neck out, and he also told meto have Peters come down to the Union Hall and getthis thing straightened out. I told him this was not upto us to do this.Finally,GeneralCounsel relies on the coerciondirected at the masonry subcontractor, Earl Morgen, andhisemployees, two of whom are members of theBricklayers Union, and two of whom (including Morgenhimself) are members of the Hod Carriers. The record isclear that Respondents threatened these employees withfines and with other union discipline for working on thePeters project, and that Morgen was likewise threatened.IfMorgen was indeed nothing but an ordinary subcon-tractor on the job, this conduct would plainly violate Sec-tion 8(b)(4)(i) and (ii)(B).Whether Morgen's status wassuch as to remove this conduct from the ban of the statutepresents what is perhaps the most unusual issue in thecase.Morgen before the picketing began had entered into asubcontract with Peters to do the concrete work on theproject.However, Morgen's crew was not ready to workon the project in its early stages, and Peters' own crew ofcarpenters was prepared to do the first cement workthemselves. Peters ordered concrete for his men to use,but by this time the picketing had begun and the concretesupplier refused to deliver the material. Peters thenplaced the order in Morgen's name, the concrete wasdelivered, and Morgen's men did the pouring. The Unioncontends that Morgen was doing work which Peters' menwould have done but for the lawful primary picketing anditslawful, incidental, secondary effect of stoppingdelivery, so that Morgen was acting as an ally of Peters336-845 0 - 70 - 40 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDand was therefore subject to any pressures which mightlawfully be invoked against a primary employer. And in-sofar asMorgen after first acting in Peters' steadthereafter performed only his normal duties as a subcon-tractor, the Union argues that it had no way of knowingwhether the work Morgen's men were doing was his orPeters' work. SeeLaundry, Dry Cleaning & Dye HouseWorkers International Union, Local No.259,etc. (Mor-rison's of San Diego, Inc. dlbla California Laundry &Linen Supply),164 NLRB 426. 1 would be inclined to ac-cept the Union's argument if the work Morgen had donehad in fact been Peters' work, but on this recordalltheconcrete work was subcontracted to Morgen, and the factthat Peters, because of Morgen's tardy arrival on the job,would have done some himself did not convert Morgen'smen into "scab labor" when they picked up the workoriginally contracted to their own employer. In short, onthis record, I find that the Union in threatening Morgenand his employees was demonstrating its determinationto keep subcontractors off the premises, thereby reveal-ing that its outward compliance withMoore Dry Dockstandards was, as in the Fenton case, merely a disguisefor its illegal secondary objectives. I see no purpose to beserved in detailing the numerous threats to Morgen andhis employees as to the consequences the Union wouldvisit on them if they crossed the picket line; once it isfound that Morgen's status in this case is not differentfrom that of other subcontractors, the violations of Sec-tion 8(b)(4)(i) and (ii)(B) are patent. Further, as in theFenton case, these threats, together with those to Pittl,quoted above, establish the fundamental illegality of thepicketing.CONCLUSIONS OF LAW1.By picketing at the Berger stores, and/or2 theForest Manor project, and/or the Old Bus Barn, and/orby threatening reprisals against subcontractors on thelatter two projects and their employees, with an object offorcing or requiring the Bergers and/or the subcontractorsto stop doing business with Fenton and/or Peters, theseveral Unions named as Respondents herein have en-gaged in unfair labor practices affecting commerce withinthe meaning of Sections 8(b)(4)(i) and (ii)(B) and 2(6) and(7) of the Act.2.By picketing the Forest Manor and Old Bus Barnprojects for more than 30 days with an object of forcingor requiring Fenton and Peters, respectively, to recognizeor bargain with a labor organization as the representativeof their respective employees, the Fond du Lac Unionsnamed as Respondents herein have engaged in unfairlabor practices affecting commerce within the meaning ofSections 8(b)(7)(C) and 2(6) and (7) of the Act.THE REMEDYWith respect to the Fond du Lac locals, in addition tothe customary cease-and-desist order phrased in broadterms in view of the widespread nature of the violationsand the Unions' avowed determination to extend theircampaign throughout the area, I shall recommend that theBuilding Trades Council of Fond du Lac and each of itsconstituentmembers sign a notice to be posted at theunion hall, and - the property owners being willing - atthe construction sites here involved. With respect to theMadison locals, a narrower cease-and-desist order and asimple notification to Breunig and his employees wouldseem to suffice.Accordingly,upon the foregoing findings of fact andconclusions of law, and upon the entire record in the case,Irecommend,pursuant to Section10(c) of the Act, is-suance of the following:ORDERA.Respondents Building and Construction TradesCouncil of Fond du Lac County; Local #126, Interna-tionalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America; Local #32,Bricklayers,Masons and Plasterers International Unionof America; Local #1086, International Hod Carriers,Building and Common Laborers Union of America;Local#782, United Brotherhood of Carpenters andJoiners of America; Local #501, United Association ofJourneymen and Apprentices of the Plumbing and PipeFitting Industry of the United States and Canada; Local#362, Sheet Metal Workers' International Association;Local #139, International Union of Operating Engineers;Local#494, International Brotherhood of ElectricalWorkers, their officers, agents, and representatives, shall:1.Cease and desist from:(a)Engaging in, or inducing or encouraging any in-dividual employed by any person engaged in commerceor in an industry affecting commerce to engage in a strikeor a refusal in the course of his employment to use, manu-facture, process, transport, or otherwise handle or workon any goods, articles, materials, or commodities or toperform any services; and threatening, coercing, orrestraining any person engaged in commerce or in an in-dustry affecting commerce, where in either case an objectthereof is to require any person to cease doing businesswith Elmer R. Fenton or Roger W. Peters ConstructionCompany, Inc., or any other construction contractor, orto force or require Elmer R. Fenton 'or Roger W. PetersConstruction Company, Inc., or any other constructioncontractor to recognize or bargain with a labor organiza-tion as the representative of his employees unless suchlabor organization has been certified as the representativeof such employees,provided,that nothing in this para-graph of this Order shall be constructed to prohibit anylawful primary picketing.(b)Picketing or causing to be picketed, Elmer R. Fen-ton or Roger W. Peters Construction Company, Inc., orany other construction contractor, where an objectthereof is to force or require such employer to recognizeor bargain with a labor organization as the representativeof his employees, unless such labor organization is cer-tified as the bargaining representative of such employees,where such picketing has been conducted without a peti-tion under Section 9(c) of the Act being filed within areasonable period of time, not to exceed 30 days from thecommencement of such picketing,provided,that nothingin this paragraph of this Order shall be constructed toprohibit any picketing or other publicity for the purposeof truthfully advising the public (including consumers)that an employer does not employ members of, or have acontract with, a labor organization, unless an effect ofsuch picketing'is to induce any individual employed byany other person in the course of his employment, not to2 1 adopt the clumsy"and/or" construction,whichI normally avoid, tokeep the conclusions of law within manageable length andyet preservetechnical accuracy, as the Macuson locals were manifestly not involved tothe same degree as the Fond du Lac Unions. BLDG.AND CONSTR.TRADESCOUNCIL OF FOND DU LAC COUNTYpick up, deliver, or transport any goods or not to performany services.2.Take the following affirmative action designed to ef-fectuate the policies of the Act:(a)Post in the union hall in Fond du Lac, Wisconsin,and in all other places where they customarily postnotices to members, copies of the attached notice marked"Appendix."3 Copies of said notice, to be furnished bythe Regional Director for Region 30, after being dulysigned by authorized representatives of the said Respond-ents, shall be posted by the said Respondents im-mediately upon receipt thereof, and be maintained bythem for a period of 60 consecutive days thereafter.Reasonable steps shall be taken by the Respondents to in-sure that such notices are not altered, defaced, or coveredby any other material. Upon request of the RegionalDirector, the Respondents shall supply him with a suffi-cient number of signed copies for posting by Elmer R.Fenton and Roger W. Peters Construction Company,Inc., if they desire to do so, at the sites which are involvedin this proceeding.(b)Notify the said Regional Director, in writing,within 20 days from the date of the receipt of this Deci-sion and Recommended Order, what steps the saidRespondents have taken to comply herewith.4B.Respondents Local 204, Operative Plasterers andCement Masons International Association of the UnitedStates and Canada, and Local 314, United Brotherhoodof Carpenters and Joiners of America, their officers,agents, and representatives, shall:1.Cease and desist from inducing or encouraging anyindividual employed by Three C Construction Companyto engage in a strike or a refusal in the course of his em-ployment to use, manufacture, process, transport, orotherwise handle or work on any articles, materials, orcommodities, or to perform any services; and fromthreatening, coercing, or restraining Three C Construc-tion Company, where in either case an object thereof is toforce or require Three C Construction Company to ceasedoing business with Elmer R. Fenton or any other con-struction contractor doing business within the territorialjurisdiction of the Building and Construction TradesCouncil of Fond du Lac, Wisconsin.2.Take the following affirmative action designed to ef-fectuate the policies of the Act:Notify Three C Construction Company, in writing,with a copy to the Regional Director for Region 30, at theaddress indicated in the Appendix hereto, that saidRespondents will take no action adverse to said Companyor to its employees because of any work done by the saidCompany or its employees in fulfillment of any contractithas with Elmer R. Fenton or any other constructioncontractor doing business within the territorial jurisdic-tion of the Building and Construction Trades Council ofFond du Lac, Wisconsin.3In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice. In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words"a Decisionand Order."4 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify said Regional Director,inwriting,within 10 days from the date of this Order,what steps Re-spondents have taken to comply herewith."APPENDIX613NOTICE TO ALL MEMBERS OF THEBUILDINGAND CON-STRUCTION TRADES COUNCIL OF FOND DU LAC COUN-TY AND TO ALLMEMBERS OFITS CONSTITUENT LO-CALS.Pursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT induce or encourage any individualemployed at the Forest Manor or Old Bus Barn orany other construction site (except employees of em-ployers with whom we have a direct dispute) to en-gage in a strike or a refusal in the course of his em-ployment to perform work or render services, andWE WILL NOT threaten, coerce, or restrain any per-son, where in either case an object thereof is to forceany person to cease doing business with Elmer R.Fenton or Roger W. Peters Construction Company,Inc., or any other employer with whom we have adirect dispute, or to force or require such employerto recognize or bargain with a labor organizationwhich has not been certified as the representative ofhis employees.WE WILL NOT picket, or cause to be picketed,Elmer R. Fenton or Roger W. Peters ConstructionCompany, Inc., where an object thereof is forcing orrequiring Fenton or Peters to recognize or bargainwith a labor organization as the representative of hisemployees unless such labor organization is certifiedas such bargaining representative.WE WILL NOT picket any other construction con-tractor for such an object for more than 30 days un-less a petition for certification has been filed coveringhis employees.BUILDINGAND CONSTRUC-TION TRADES COUNCIL OFFOND DU LAC COUNTY(LaborOrganization)DatedByDatedBy(Representative)(Title)LOCAL #I26, INTERNA-TIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN AND HEL-PERS OF AMERICA(Labor Organization)(Representative)(Title)LOCAL #32,BRICKLAYERS,MASONS AND PLASTERERSINTERNATIONAL UNION OFAMERICA(Labor Organization) 614DECISIONSOF NATIONALLABOR RELATIONS BOARDDatedBy(Representative)(Title)DatedByDatedByDatedByDatedBy(Representative)(Title)DatedDatedByByLOCAL #I o86,INTERNA-TIONAL HOD CARRIERS,BUILDING AND COMMONLABORERSUNIONOF AMER-ICA(LaborOrganization)(Representative)(Title)LOCAL#782, UNITEDBROTHERHOOD OF CARPEN-TERS AND JOINERS OFAMERICA(Labor Organization)(Representative)(Title)LOCAL #501, UNITED AS-SOCIATION OF JOURNEYMENAND APPRENTICES OF THEPLUMBING AND PIPEFITTING INDUSTRY OF THEUNITED STATES ANDCANADA(Labor Organization)LOCAL #362, SHEET METALWORKERS' INTERNATIONALASSOCIATION(Labor Organization)(Representative)(Title)LOCAL #139, INTERNA-TIONAL UNION OF OPERAT-ING ENGINEERS(Labor Organization)(Representative)(Title)LOCAL #494, INTERNA-TIONALBROTHERHOOD OFELECTRICALWORKERS(LaborOrganization)(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced,or covered by any other material.If members have any question concerning this notice orcompliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 2nd Floor,Commerce Building, 744 North 4th Street,Milwaukee,Wisconsin 53203,Telephone 272-3861.